Exhibit 10.1
 
CHANGE IN CONTROL AGREEMENT
(United Security Bancshares, Inc. and First United Security Bank)


THIS AGREEMENT (this “Agreement”) is made as of the 20th day of May, 2014 (the
“Effective Date”), by and between Thomas S. Elley (the “Employee”); First United
Security Bank, an Alabama banking corporation (the “Bank”); and United Security
Bancshares, Inc., a Delaware corporation (“USB”; together with the Bank, the
“Company”).


WHEREAS, as of the Effective Date, the Employee serves as Vice President, Chief
Financial Officer, Principal Accounting Officer, Treasurer, and Assistant
Secretary of USB and Executive Vice President, Chief Financial Officer,
Treasurer, and Assistant Secretary of the Bank, which is a wholly-owned
subsidiary of USB;


WHEREAS, the Company desires to provide certain compensation to the Employee in
the event of a Change in Control; and


WHEREAS, capitalized terms used in this Agreement that are not otherwise defined
herein have the meanings assigned in Section 19 below.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Severance Benefits Upon Termination of Employment.


(a)           Payments.  If, during the Term, the Employee either (1)
experiences an involuntary Termination of Employment without Cause during the
Post-Change in Control Period, or (2) voluntarily resigns effecting a
Termination of Employment for Good Reason during the Post-Change in Control
Period (each, a “Qualifying Termination of Employment”), then the Employee will
be entitled to:


 
(i)
a one-time lump sum payment, within 60 days of the effective date of the
Termination of Employment, in an amount equal to two hundred percent (200)% of
Base Salary (the “Severance Benefit”);



 
(ii)
any Base Salary that is accrued but unpaid, the value of any vacation that is
accrued but unused (determined by dividing Base Salary by 365 and multiplying
such amount by the number of unused vacation days), and any business expenses
that are unreimbursed, all as of the effective date of the Termination of
Employment and payable with the Company’s first regular payroll following the
Termination of Employment; and



 
(iii)
any rights and benefits (if any) expressly provided to the Employee under plans
and programs of the Company upon termination of employment, determined in
accordance with the applicable terms and provisions of such plans and programs.



(b)           Release Condition.  Notwithstanding any other provision of this
Agreement to the contrary, as a condition of the Company’s payment of the
Severance Benefit, the Employee must (i) execute a general release agreement in
favor of the Company and its affiliates in such form as is acceptable to the
Company within the 60-day period following the Termination of Employment (but
prior to the payment of the Severance Benefit) and (ii) not timely revoke the
general release agreement during any revocation period ending prior to the
60-day period pursuant to the terms of the general release agreement.


 
 

--------------------------------------------------------------------------------

 
 
(c)           No Section 280G Golden Parachute.  If, in the good faith
determination of the Company or its independent certified public accountants
(the “Accountants”), the aggregate present value (determined as of the date of
the Change in Control in accordance with the provisions of Section 280G of the
Code) of both the Severance Benefit and any other payments to the Employee in
the nature of compensation that are contingent on a change in ownership or
effective control of USB or the Bank or in the ownership of a substantial
portion of the assets of USB or the Bank (the “Aggregate Severance”) would
result in a “parachute payment,” as defined under Section 280G of the Code, then
the Aggregate Severance shall be reduced (in accordance with Section 409A) to an
amount no greater than an amount equal to 2.99 multiplied by Employee’s “base
amount” for the “base period,” as those terms are defined under Section 280G of
the Code.  In the event that the Aggregate Severance is required to be reduced
pursuant to this Section 1(c), the latest payments in time shall be reduced
first, and if multiple portions of the Aggregate Severance to be reduced are
paid at the same time, any non-cash payments will be reduced before any cash
payments, and any remaining cash payments will be reduced pro rata.  The amount
and order of any reductions pursuant to this Section 1(c) will be determined in
the reasonable discretion of the Company or, at the Company’s election, the
Accountants.  Neither the Company nor the Accountants will have any liability
for actions taken in compliance with these provisions.


2.           No Mitigation.  No amounts or benefits payable to the Employee
hereunder shall be subject to mitigation or reduction by income or benefits that
the Employee receives from other sources.

       3.           Taxes.  All amounts payable and benefits provided hereunder
shall be subject to any and all applicable taxes, as required by applicable
federal, state, local and foreign laws and regulations. The Company may withhold
such taxes in accordance with customary payroll practices.  The Employee, and
not the Company, shall be solely responsible for the payment when and as due of
any and all taxes in connection with payments and benefits provided to the
Employee by the Company, including without limitation all income taxes and any
excise taxes that may be due, and no taxes shall be subject to payment or
reimbursement by the Company.


4.           Restrictive Covenants.


(a)           Unauthorized Disclosure.  During the period of the Employee’s
employment with the Company and for 3 years following any Termination of
Employment, without the prior written consent of the Company, except to the
extent required by an order of a court having competent jurisdiction or under
subpoena from an appropriate government agency, in which event, the Employee
shall use the Employee’s best efforts to consult with the Company prior to
responding to any such order or subpoena, and except as required in performance
of the Employee’s duties hereunder, the Employee shall not use for the benefit
of, or disclose to, any Person other than the Company any documents or
information, whether written or not, that come into his possession or knowledge
during his course of employment with the Company, including without limitation
the identity, borrowing arrangements, financial and business conditions and
goals and operations of customers of the Company and the Company’s business
methods, business records, documentation, sales, services and techniques
(collectively, “Confidential Information”), unless such Confidential Information
has been previously disclosed to the public generally or is in the public
domain, in each case, other than by reason of the Employee’s breach of this
Section 4(a).


 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           Non-Competition.  During the period of the Employee’s employment
with the Company and for 2 years following a Qualifying Termination of
Employment that results in the Employee being entitled to the Severance Benefit
and other rights and benefits set forth in Section 1(a) of this Agreement, the
Employee shall not (other than on behalf of the Company), directly or
indirectly, by or through any Person in any capacity (whether as a principal,
employee, consultant, agent, lender, member, organizer or shareholder), (i)
carry on or engage in the business of banking or any similar business (including
without limitation any business that involves managing banks, accepting deposits
and/or making, brokering, servicing or originating loans) in any County in the
State of Alabama in which the Bank or any of its subsidiaries has an office or
branch at such time (the “Territory”) or (ii) perform services for any bank,
bank holding company, bank or bank holding company in organization, corporation
or other Person that has a branch or office in, or conducts any banking or
similar business in, the Territory.  For the sake of clarity, following a
Termination of Employment the restrictive covenants in this Section 4(b) shall
only apply under the circumstances described herein and shall not apply, for
example, following any Termination of Employment before or after the Post-Change
in Control Period or following a Termination of Employment at any time either
(x) by the Company with Cause or (y) by the Employee without Good Reason.
 
 
(c)           Non-Solicitation. During the period of the Employee’s employment
with the Company and for 2 years following any Termination of Employment (the
“Restriction Period”), the Employee shall not (other than on behalf of the
Company), directly or indirectly, for the Employee’s own account or for the
account of any other Person (i) solicit, represent in any capacity (or otherwise
be involved in any way), accept or transact any business with or from any
Customers or prospective Customers that were Customers or prospective Customers
at any time during the period within 3 years prior to the Termination of
Employment, (ii) take any action reasonably likely to damage the business or
prospects of the Company, including without limitation inducing or attempting to
induce or encourage any of such Customers or prospective Customers to withdraw
or fail to renew any business with, or otherwise curtail, cancel or divert any
business away from, the Company, or (iii) solicit or hire (as an employee,
independent contractor, consultant or otherwise) any person, or solicit or
facilitate the employment (as an employee, independent contractor, consultant or
otherwise) of any such person by another entity or person, who is employed or
retained by the Company or who was employed or retained by the Company at any
time during the period within 12 months prior to the Termination of Employment.


(d)           Return of Documents. Upon the Termination of Employment, the
Executive shall deliver to the Company (i) all property of the Company or any of
its affiliates then in the Employee’s possession and (ii) all documents and data
of any nature and in whatever medium of the Company or any of its affiliates,
and the Employee shall not take with the Employee any such property, documents
or data or any reproduction thereof, or any documents containing or pertaining
to any Confidential Information.


(e)           Non-Disparagement. The Employee will not, at any time during the
Restriction Period, disparage the Bank or USB or any of their respective
current, former or future directors, officers, management personnel or
representatives.


(f)           Tolling. If the Employee violates any of the provisions of Section
4(b) or (c) above, the period during which the covenants set forth therein shall
apply shall be extended one day for each day in which a violation of such
covenants occurs.  The purpose of this provision is to prevent the Employee from
profiting from his own wrong if he violates such covenants.


 
- 3 -

--------------------------------------------------------------------------------

 
 
(g)           Acknowledgements. The Employee acknowledges and agrees that he has
and will have a prominent role in the development of the goodwill of the Company
and its affiliates, and has and will establish and develop relations and
contacts with the principal business relationships of the Company and its
affiliates in the State of Alabama and beyond, all of which constitute valuable
goodwill of, and could be used by the Employee to compete unfairly with, the
Company and its affiliates and that (i) in the course of the Employee’s
employment, the Employee will obtain confidential and proprietary information
and trade secrets concerning the business and operations of the Company and its
affiliates that could be used to compete unfairly with the Company and its
affiliates; (ii) the covenants and restrictions contained in this Section 4 are
intended to protect the legitimate interests of the Company and its affiliates
and their respective goodwill, trade secrets and other confidential and
proprietary information; (iii) the Employee desires to be bound by such
covenants and restrictions; and (iv) the Employee agrees that the covenants in
this Section 4 are reasonable with respect to their duration, geographical area
and scope.


(h)           Remedies. The Employee acknowledges and agrees that the covenants,
obligations and agreements of the Employee contained in this Section 4 relate to
special, unique and extraordinary matters and that a material violation of any
of the terms of such covenants, obligations or agreements will cause the Company
and its affiliates irreparable injury for which adequate remedies are not
available at law. Therefore, the Employee agrees that the Company shall be
entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) to restrain the Employee from committing
any violation of such covenants, obligations or agreements.  These injunctive
remedies are cumulative and in addition to any other rights and remedies that
the Company and its affiliates may have.


5.           Terminable At Will Employment.  Nothing herein shall entitle the
Employee to continued employment with the Bank, USB or any of their respective
affiliates or to continued tenure in any specific office or position.  The
Employee’s employment with the Bank and USB shall be terminable at the will of
the Company, with or without Cause, subject to the terms of any other written
agreement as may be in effect between the parties.
 
6.           Assignment.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and be binding upon, the Company’s
successors and assigns.  This Agreement may be assigned by the Company to any
legal successor or to an entity that purchases all or substantially all of the
assets of the Company, provided that the assignee assumes the obligations of the
Company under this Agreement. In the event of any assignment of this Agreement
permitted by this Section 6, the terms “Bank,” “USB” and “Company” as defined
herein will refer to the assignee(s), and the Employee will not be deemed to
have terminated employment hereunder until the Employee terminates employment
from the assignee(s).
 
7.           Notice.  All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the to the Employee at the last address or
facsimile number on file with the Company or, in the case of the Company, to the
President of USB at USB’s principal offices.


8.           Headings. Sections or other headings contained herein are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
9.             Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof.  All
prior understandings and agreements relating to the subject matter of this
Agreement, including without limitation that certain Change in Control Agreement
dated November 19, 2013, by and between Employee, the Bank and USB, are hereby
expressly terminated; provided, however, that the restrictive covenants and
other provisions in Section 4 of this Agreement are in addition to, and shall
not supersede or terminate, any restrictive covenant contained in any other
agreement between the Employee and USB and/or the Bank entered into on or prior
to the Effective Date.  In addition, any payments that otherwise may become due
to the Employee under any generally applicable severance plan or similar policy
pursuant to which the Employee is or may become eligible for benefits, which
plan or policy does not provide for payments of nonqualified deferred
compensation, as contemplated by Code Section 409A, shall be reduced by the
amount of the Severance Benefit that becomes payable pursuant to this Agreement.


10.           Severability.  If any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.  The Employee and the Company agree that
the covenants contained in Section 4 hereof are reasonable covenants under the
circumstances, and further agree that if, in the opinion of any court of
competent jurisdiction, such covenants are not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of these covenants as to the court shall appear not
reasonable and to enforce the remainder of these covenants as so amended.  The
parties agree that the scope of this Agreement is intended to extend to the
Company the maximum protection permitted by law.


11.           Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed in all respects, including as to interpretation,
substantive effect and enforceability, by the internal laws of the State of
Alabama, without regard to conflicts of laws provisions thereof that would
require application of the laws of another jurisdiction, other than those that
mandatorily apply.  Each party hereby irrevocably submits to the jurisdiction of
the state courts sitting in Clarke County, Alabama, and the federal courts of
the United States located in the Southern District of Alabama, solely in respect
of the interpretation and enforcement of the provisions of this Agreement and in
respect of the transactions contemplated hereby.  Each party hereby waives and
agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation and enforcement hereof, or in respect of any such transaction,
that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts.  Each party hereby consents
to and grants any such court jurisdiction over the person of such parties and
over the subject matter of any such dispute and agrees that the mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 7, or in such other manner as may be permitted by
law, shall be valid and sufficient service thereof.  Each party acknowledges and
agrees that any controversy that may arise under this Agreement is likely to
involve complicated and difficult issues, and therefore each party hereby
irrevocably and unconditionally waives any right that such party may have to a
trial by jury in respect of any litigation directly or indirectly arising out of
or relating to this Agreement, or the breach, termination or validity of this
Agreement, or the transactions contemplated by this Agreement. Each party
certifies and acknowledges that (a) no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver; (b) each
such party understands and has considered the implications of this waiver; (c)
each such party makes this waiver voluntarily; and (d) each such party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 11.


12.           Term.  The term of this Agreement (the “Term”) shall become
effective as of the Effective Date and shall remain in effect until the earliest
of:
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(a)           the Employee’s Termination of Employment, regardless of the manner
in which it was effected, prior to the effective date of a Change in Control;


(b)           the conclusion of the Post-Change in Control Period, provided
there has been no Qualifying Termination of Employment prior thereto;


(c)           a termination pursuant to Section 13;


(d)           the expiration date specified in a written notice (the “Expiration
Notice”) provided to the Employee by the Company; provided, however, that such
expiration date must be at least 90 days following the date of the Expiration
Notice; provided, further, that the Company may not provide an Expiration Notice
following, or in anticipation of, a Change in Control; or


(e)           the date on which all amounts that may be payable to the Employee
pursuant to Section 1 have been paid in connection with a Qualifying Termination
of Employment.


13.           Amendment.  This Agreement may not be modified, amended,
supplemented or terminated except by a written agreement between the Company and
the Employee.


14.           Survival.  The provisions of Sections 2 through 19 of this
Agreement shall survive the expiration of the Term or any other termination of
this Agreement.
 
15.           Section 409A.  The parties intend that any amounts payable
hereunder comply with or are exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) (including under Treasury Regulation
§§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exceptions under subparagraph (iii) and subparagraph (v)(D)) and
other applicable provisions of Treasury Regulation §§ 1.409A-1 through
A-6).  Notwithstanding any provision of this Agreement to the contrary, if the
Employee is a “specified employee” within the meaning of Section 409A, any
amounts under this Agreement that are “deferred compensation” within the meaning
of Section 409A shall not be made before the date that is six (6) months after
the date of the Termination of Employment, or if earlier, his date of
death.  For purposes of Section 409A, each of the payments that may be made
under this Agreement shall be deemed to be a separate payment for purposes of
Section 409A. This Agreement shall be administered, interpreted and construed in
a manner that does not result in the imposition of additional taxes, penalties
or interest under Section 409A. The Company and the Employee agree to negotiate
in good faith to make amendments to this Agreement, as the parties mutually
agree are necessary or desirable to avoid the imposition of taxes, penalties or
interest under Section 409A. Notwithstanding the foregoing, the Company does not
guarantee any particular tax effect, and the Employee shall be solely
responsible and liable for the satisfaction of all taxes, penalties and interest
that may be imposed on or for the account of the Employee in connection with
this Agreement (including any taxes, penalties and interest under Section 409A),
and neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold the Employee (or any beneficiary) harmless from any
or all of such taxes, penalties or interest.


16.           Regulatory Matters.  The Company’s obligations under this
Agreement are subject to the orders, rules and regulations of the federal and
state banking regulators as may be in effect from time to time, including
without limitation FDIC regulations governing “golden parachute payments” set
forth at 12 CFR Part 359.  If the Company is prevented from discharging its
obligations hereunder as a result of any such orders, rules or regulations, the
Company shall be released from its obligations and shall not be deemed to have
breached this Agreement, to that extent.  The Company shall have no obligation
to petition the FDIC (and/or other regulatory agency having jurisdiction over
the Company) for permission to treat any payments as “permissible golden
parachute payments.”
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
17.           Clawback.  Notwithstanding any other provisions in this Agreement
to the contrary (but subject to compliance with Section 409A, as applicable),
any compensation paid to the Employee pursuant to this Agreement or any other
agreement or arrangement with the Company that is subject to recovery under any
law, government regulation or stock exchange listing requirement will be subject
to such deduction and clawback as may be required to be made pursuant to such
law, government regulation or stock exchange listing requirement (or any policy
adopted by the Company to the extent that it implements the requirements of any
such law, government regulation or stock exchange listing requirement).


18.           Counterparts.  This Agreement may be executed by facsimile,
electronically transmitted signature and/or by “PDF,” and in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


19.           Definitions.  For purposes of this Agreement, the following terms
and conditions shall have the meanings set forth in this Section 19:


(a)           “Base Salary” means the Employee’s annual base salary in effect as
of the effective date of the Termination of Employment.


(b)           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.


(c)           “Board” means the board of directors of USB.


(d)           “Cause” shall be determined by the Board in the exercise of good
faith and reasonable judgment and shall mean (i) failure of the Employee to
perform his duties or responsibilities or to follow the lawful and reasonable
direction of the Board or the Company’s senior management, as the case may be;
(ii) the Employee’s material violation of the written policies or procedures of
the Company or its affiliates; (iii) the Employee’s engaging in fraud, willful
misconduct, dishonesty or any other knowing or willful conduct that has caused
or is reasonably expected to result in material injury or reputational harm to
the Company or any of its affiliates; (iv) any breach by the Employee of any
fiduciary duty owed to the Company any of its affiliates; (v) the Employee’s
commission of, or entering a plea of guilty or nolo contendere to, (A) a crime
that constitutes a felony in the jurisdiction involved or (B) a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud; (vi) any material breach
by the Employee of any of his obligations under this Agreement or under any
other written agreement or covenant with the Company or any of its affiliates;
(vii) the Employee’s misappropriation, theft or embezzlement of funds or
property; (viii) the Employee’s insubordination or gross negligence in
connection with his employment or the performance of his duties; (ix) the
Employee’s knowing or intentional failure or unwillingness to cooperate with any
internal investigation or investigation by regulatory or law enforcement
authorities, or knowing or intentional destruction or failure to preserve
documents or other materials relevant to such investigation, or the knowing or
intentional inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation; or (x) the Employee’s
violation of federal or state banking laws or suspension or removal by any
federal or state banking regulator.  Except in the event of a failure, violation
or breach that, by its nature, cannot reasonably be expected to be cured, if a
termination for Cause is based on items (i), (ii) or (vi) above, the Board shall
not make any such determination without first providing the Employee with a
written notice of the reason(s) that the Board believes Cause exists and giving
the Employee a reasonable period within which to cure or to take substantial
steps to cure or remediate the results or actions underlying or constituting
Cause.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(e)           For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred as of the first day that any one or more of the
following conditions has been satisfied after the Effective Date:


(i)           any Person (other than (A) those Persons in control of USB as of
the Effective Date, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of USB or (C) a corporation or holding company owned
directly or indirectly by the shareholders of USB in substantially the same
proportions as their ownership of stock of USB) becomes the Beneficial Owner of
securities of the Company representing more than 50% of the combined voting
power of USB’s then outstanding securities; or


(ii)           consummation of the sale or disposition of all or substantially
all of the assets of USB; or


(iii)           consummation of a merger, consolidation or reorganization of USB
with or involving any other corporation, other than a merger, consolidation or
reorganization that results in the voting securities of USB outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) greater than 50% of the combined voting power of the voting securities
of USB (or the surviving entity, or an entity that as a result of such
transaction owns USB or other surviving entity or all or substantially all of
USB’s assets either directly or through one or more subsidiaries) outstanding
immediately after such merger, consolidation or reorganization.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Employee participates in a capacity other than in the Employee’s
capacity as an employee or director of USB, the Bank or any affiliate or as a
shareholder of USB.


(f)           “Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.


(g)           “Customers” shall include, without limitation, any and all
customers, clients, depositors and borrowers of the Bank or any of its
subsidiaries or  affiliates.


(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(i)           “Good Reason” means, with respect to a resignation by the
Employee, any one of the following events arising after the Effective Date, but
only if (i) such event occurs without the Employee’s prior written consent; (ii)
such event is not cured within 30 days after the Employee gives written notice
to the Company describing such event in detail and demanding cure; (iii) such
cure notice is given within 90 days after the Employee learns of the occurrence
of such event; and (iv) the Termination Employment occurs within 10 days after
the expiration of any cure right: (A) an assignment of duties to the Employee
that are materially inconsistent with and demonstrably inferior to the
Employee’s position as it existed immediately prior to the Post-Change in
Control Period, or (B) a material decrease in the Employee’s annual base salary
rate, or (C) a material breach of this Agreement by the Company.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(j)           “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d).


(k)           “Post-Change in Control Period” means the last day of the
eighteenth (18th) calendar month immediately following the calendar month
containing the effective date of a Change in Control.


(l)           “Termination of Employment” means a termination of the Employee’s
employment with the Bank, USB, and all affiliated companies that, together with
the Bank and USB, constitute the “service recipient” within the meaning of Code
Section 409A and the regulations thereunder, which termination constitutes a
“separation from service” within the meaning of Code Section 409A.


           IN WITNESS WHEREOF, each of the parties has executed this Agreement
as of the date and year first above written.


 

 
UNITED SECURITY BANCSHARES, INC.
                 
 
By:
/s/ Andrew C. Bearden, Jr.      
Andrew C. Bearden, Jr.
     
Chairperson of the Board
                 

 
FIRST UNITED SECURITY BANK
                 
 
By:
/s/ Andrew C. Bearden, Jr.      
Andrew C. Bearden, Jr.
     
Chairperson of the Board
                 

 
EMPLOYEE:
         
 
By:
/s/ Thomas S. Elley      
Thomas S. Elley
                 


- 9 -